Per Curiam.

The issue submitted to the jury was whether in entrusting the diamond ring to defendant, Zimet & Company was agent for Mrs. Gottlieb or was acting in its own behalf. We are of the view that the answer of the jury that Zimet & Company in delivering the ring to defendant was acting not for itself but as agent for Mrs. Gottlieb, is fairly supportable on the evidence. In the circumstances the complaint should not have been dismissed and the verdict of the jury should have been permitted to stand.
The judgment dismissing the complaint should be reversed and judgment should be entered in favor of plaintiff on the verdict of the jury. Settle order.
Dore, P. J., Cohn, Van Voorhis, Shientag and MeCurn, JJ., concur.
Judgment unanimously reversed, with costs to the appellant, and judgment is directed to be entered in favor of the plaintiff on the verdict of the jury, with costs. Settle order on notice.